         Case 8:19-cv-01944-GJH Document 125 Filed 07/07/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MARYLAND, SOUTHERN DIVISION


J.O.P. et al.,

                  Plaintiffs,
                                                     Civil Action No. 8:19-CV-01944-GJH
        v.

U.S. DEPARTMENT OF HOMELAND
SECURITY, et al.,

                  Defendants.


        DECLARATION OF KEVIN J. DEJONG IN SUPPORT OF PLAINTIFFS’
            MOTION TO AMEND THE PRELIMINARY INJUNCTION

        I, Kevin J. DeJong, hereby declare as follows:

        1.        I am an attorney at law, a member of the bars of the Commonwealth of

Massachusetts, the State of New Hampshire, and the U.S. Patent and Trademark Office, and an

Associate at the law firm of Goodwin Procter LLP. I am admitted pro hac vice to practice in the

U.S. District Court for the District of Maryland.

        2.        I have personal knowledge of the facts herein. I make this declaration in support

of Plaintiffs’ Motion to Amend the Preliminary Injunction.

        3.        Attached hereto as Exhibit A is a true and correct copy of a redacted email from

Kevin DeJong to Allen Loucks, dated April 3, 2020.

        4.        Attached hereto as Exhibit B is a true and correct copy of a redacted email from

Allen Loucks to Kevin DeJong, dated April 22, 2020.
         Case 8:19-cv-01944-GJH Document 125 Filed 07/07/20 Page 2 of 2



       5.      Attached hereto as Exhibit C is a true and correct copy of a redacted U.S.

Citizenship and Immigration Services (“USCIS”) Notice of Lack of Jurisdiction (Non-UAC) for

prospective class member L.M.Z, dated March 13, 2020, attached to the email in Exhibit B.

       6.      Attached hereto as Exhibit D is a true and correct copy of a redacted USCIS’s

Interoffice Memorandum regarding prospective class member L.M.Z., dated February 19, 2020,

attached to the email in Exhibit B.

       7.      Attached hereto as Exhibit E is a true and correct copy of the April 16, 2020

declaration of Asylum Officer Saya U. Austin, attached to the email in Exhibit B.

       8.      Attached hereto as Exhibit F is an excerpt of a true and correct copy of the USCIS

Asylum Division Affirmative Asylum Procedures Manual, dated May 2016.

       I declare under penalty of perjury that to the best of my knowledge, information, and belief,

the foregoing is true and correct.


Dated: July 7, 2020                                  Respectfully submitted,

                                                     /s/ Kevin J. DeJong
                                                     Kevin J. DeJong
                                                     GOODWIN PROCTER LLP
                                                     100 Northern Avenue
                                                     Boston, MA 02210
                                                     (617) 570-1000
                                                     KDeJong@goodwinlaw.com


                                                     /s/ Brian T. Burgess
                                                     Brian T. Burgess (Bar No. 19251)
                                                     GOODWIN PROCTER LLP
                                                     1900 N Street, NW
                                                     Washington, DC 20036
                                                     (202) 346-4000
                                                     BBurgess@goodwinlaw.com

                                                     (signed by Brian Burgess with permission of
                                                     Kevin DeJong)



                                                2
